
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8(d)


RESTRICTED STOCK AGREEMENT
NABORS INDUSTRIES, INC.


        This Restricted Stock Grant ("Restricted Stock Grant") between Nabors
Industries, Inc. ("NII"), acting on behalf of Nabors Industries Ltd. ("NIL" or
the "Company"), and Anthony G. Petrello ("Grantee"), an Eligible Recipient,
contains the terms and conditions under which the Compensation Committee of the
Board of Directors (the "Committee") of NIL, has awarded to Grantee, as of
                       (the "Date of Grant") and pursuant to the Nabors
Industries Ltd. 2013 Stock Plan ("2013 Plan"), certain restricted common shares
of the Company to incentivize Grantee to contribute to the success of the
Company. The applicable terms of the 2013 Plan are incorporated in this
Restricted Stock Grant by reference, including the definitions of terms
contained in the 2013 Plan.

        On the Date of Grant, the fair market value of a share of Common Stock
of NIL was $                .


RESTRICTED STOCK GRANT


        In accordance with the terms of the 2013 Plan, the Committee has made
this award (the "Award") of restricted stock ("Restricted Shares") and
concurrently has issued or transferred to the Grantee shares of Common Stock
upon the following terms and conditions:

        SECTION 1.    Number of Shares.    The Award consists of
                 Restricted Shares.

        SECTION 2.    Rights of the Grantee as Shareholder.    The Grantee, as
the owner of the shares of Common Stock issued or transferred pursuant to this
Restricted Stock Grant, is entitled to all the rights of a shareholder of NIL,
including the right to vote, the right to receive dividends payable either in
stock or in cash, and the right to receive shares in any recapitalization of the
Company, subject, however, to the restrictions stated in this Restricted Stock
Grant. If the Grantee receives any additional shares by reason of being the
holder of the shares of Common Stock issued or transferred under this Restricted
Stock Grant or of the additional shares previously distributed to the Grantee,
all of the additional shares shall be subject to the provisions of this
Restricted Stock Grant. Initially, the shares of Common Stock will be held in an
account maintained with the processor under the 2013 Plan (the "Account"). At
the discretion of NIL, NIL may provide the Grantee with a certificate for the
shares, which would bear a legend as described in Section 5.

        SECTION 3.    Restriction Period.    The period of restriction
("Restriction Period") for the shares of Common Stock issued under this
Restricted Stock Grant shall commence on the Date of Grant and shall lapse, if
at all, as follows:

        (a)   The Committee, in its sole discretion, has established target
performance goals based on the Company's Total Shareholder Return ("TSR
Targets"), which will be measured over a three-fiscal-year performance cycle
commencing on                    and ending on                    (such period,
the "Performance Cycle"). Total Shareholder Return ("TSR") is the percentage
increase in the value of shares over the Performance Cycle, based on the average
closing share price for the thirty (30) consecutive business days prior to the
start of the Performance Cycle and the average closing share price for the last
thirty (30) consecutive business days in the Performance Cycle. The increase is
calculated as the sum of (i) the change in share price and (ii) the value of
dividends declared during the Performance Cycle, assuming such dividends are
reinvested in additional shares as of the date they are declared. The Company's
TSR will be compared to the TSR of a peer group (the "Peer Group") comprised of
Halliburton Co.; Baker Hughes, Inc.; ENSCO International Inc.; Weatherford
International Ltd.; Diamond Offshore Drilling Inc.; Noble Corp.; Helmerich &
Payne Inc.; Rowan Companies Inc.; Superior Energy Services, Inc.;
Patterson-UTI, Inc.; Key Energy Services, Inc.; RPC, Inc.; National-Oilwell
Varco, Inc.; Transocean Ltd.; and Unit Corporation to determine Relative TSR
("RTSR"). The Peer Group

1

--------------------------------------------------------------------------------



may be adjusted by the Committee from time to time during or at the conclusion
of the Performance Cycle, in its sole discretion after consultation with
Grantee, in the event any of the companies in the Peer Group cease to be
publicly traded or in response to a merger, consolidation or divestiture
activity amongst companies, available public reporting or other events actually
or potentially affecting the composition of the Peer Group. Any such adjustments
shall be prescribed in a manner that strives to meet the requirements of
Section 162(m) of the Code.

        (b)   Restrictions will lapse based upon TSR relative to the Peer Group,
pursuant to the schedule on Exhibit A. The Committee shall have sole discretion
to determine which RTSR Target has been achieved (if any) and whether the
restrictions shall lapse on any or all of the Restricted Shares. The Committee's
determinations pursuant to the exercise of discretion with respect to all
matters described in this paragraph shall be final and binding on the Grantee.
The Committee shall make this determination within sixty (60) days following the
end of the Performance Cycle or as soon as administratively practicable
thereafter, with any lapses to occur as of the date of determination (the "TSR
Vesting Date").

        (c)   If, as of the TSR Vesting Date, the Compensation Committee
determines that restrictions shall lapse for less than 100% of the Restricted
Shares, (x) neither the Grantee nor any of his heirs, beneficiaries, executors,
administrators or other personal representatives shall have any further rights
whatsoever in or with respect to any of the remaining Restricted Shares and all
such shares shall be forfeited to NIL without consideration.

        (d)   In the event of a Change in Control of NIL (as defined in
Grantee's employment agreement effective January 1, 2013), fifty percent (50%)
of the unvested Restricted Shares held by Grantee shall become vested
immediately.

        (e)   In the event of termination of the Grantee's employment by reason
of Disability (as defined in his employment agreement effective January 1, 2013)
or death, fifty percent (50%) of the unvested Restricted Shares held by Grantee
or his designated beneficiary (as applicable) shall become vested on the TSR
Vesting Date.

        (f)    In the event of termination of the Grantee's employment either by
the Grantee for Constructive Termination Without Cause, or by the Company
Without Cause (each as defined in his employment agreement effective January 1,
2013), fifty percent (50%) of the unvested Restricted Shares held by Grantee
shall become vested on the TSR Vesting Date.

        (g)   Anything herein notwithstanding, in the event of the termination
of the Grantee's employment by the Company for Cause or by the written voluntary
resignation of the Grantee (each as contemplated in Grantee's employment
agreement effective January 1, 2013), the Grantee shall forfeit any Restricted
Shares to the extent the restrictions on those shares have not lapsed as of the
date the Executive's employment is terminated.

        (h)   Upon the release of the Restricted Shares from the restrictions,
the Restricted Shares held by Grantee or his designated beneficiary (as
applicable) shall be distributed to Grantee or his designated beneficiary (as
applicable). No fractional shares of Common Stock will be issued. If the
calculation of the number of shares of Common Stock to be issued results in
fractional shares, then the number of shares of Common Stock will be rounded up
to the nearest whole share of Common Stock.

        SECTION 4.    Terms and Conditions.    The Award is subject to the
following terms and conditions:

        (a)   Any Award made to Grantee shall be for the benefit of the Grantee,
his heirs, devisees, legatees or assigns at any time. In the event of
termination of employment for any reason, except by NIL or NII for cause or by
voluntary resignation by Grantee (in which case any unvested portion of this
Award shall be forfeited, subject to the provisions of Section 3 hereby
incorporated

2

--------------------------------------------------------------------------------



into this section), any unvested portion of this Award shall become immediately
vested as of the date of termination of employment without regard to the
Restriction Period set forth in Section 3 above. The term "cause" shall have the
same meaning as in Section 1.7 of the Grantee's employment agreement effective
January 1, 2013. Notwithstanding anything to the contrary in any plan, policy,
or other document (including, but not limited to, the 2013 Plan), Section 4 of
this Restricted Stock Grant shall exclusively govern the rights of the Grantee
with respect to the Award upon termination of employment.

        (b)   Except as otherwise provided herein, this Restricted Stock Grant
is subject to, and NII and the Grantee agree to be bound by, all the terms and
conditions of the 2013 Plan, as the same may have been amended from time to time
in accordance with its terms. Pursuant to said 2013 Plan, the Board of Directors
of NIL or its Committee established for such purposes is vested with conclusive
authority to interpret and construe the 2013 Plan and this Restricted Stock
Grant, and is authorized to adopt rules and regulations for carrying out the
2013 Plan. Further, the parties reserve the right to clarify or amend this
Restricted Stock Grant on mutually acceptable terms in any manner which would
have been permitted under the 2013 Plan as of the Date of Grant.

        SECTION 5.    Legend on Certificates.    Any certificate evidencing
ownership of shares of Common Stock issued or transferred pursuant to this
Restricted Stock Grant that is delivered during the Restriction Period shall
bear the following legend on the back side of the certificate:

These shares have been issued or transferred subject to a Restricted Stock Grant
and are subject to certain restrictions as more particularly set forth in a
Restricted Stock Grant Agreement, a copy of which is on file with Nabors
Corporate Services, Inc.

        At the discretion of NIL, NIL may hold the shares of Common Stock issued
or transferred pursuant to this Restricted Stock Grant in an Account as
described in Section 2, otherwise hold them in escrow during the Restriction
Period, or issue a certificate to the Grantee bearing the legend set forth
above.

        SECTION 6.    Section 83(b) Election.    If the Grantee makes an
election pursuant to Section 83(b) of the Internal Revenue Code, the Grantee
shall promptly (but in no event after thirty (30) days from grant) file a copy
of such election with NIL, and cash payment for taxes shall be made at the time
of such election.

        SECTION 7.    Withholding Tax.    Before NIL removes restrictions on
transfer from the Account or delivers a certificate for shares of Common Stock
issued or transferred pursuant to this Restricted Stock Grant that bears no
legend or otherwise delivering shares free from restriction, the Grantee shall
be required to pay to NIL or to NII the amount of federal, state or local taxes,
if any, required by law to be withheld ("Withholding Obligation"). Subject to
any subsequent Committee determination, NIL will withhold the number of shares
required to satisfy any Withholding Obligation, and provide to Grantee a net
balance of shares ("Net Shares") unless NIL receives notice not less than five
(5) days before any Withholding Obligation arises that Grantee intends to
deliver funds necessary to satisfy the Withholding Obligation in such manner as
NIL may establish or permit. Notwithstanding any such notice, if Grantee has not
delivered funds within fifteen (15) days after the Withholding Obligation
arises, NIL may elect to deliver Net Shares.

        SECTION 8.    Notices and Payments.    Any notice to be given by the
Grantee under this Restricted Stock Grant shall be in writing and shall be
deemed to have been given only upon receipt by the Stock Plan Administrator of
Nabors Corporate Services, Inc. at the offices of Nabors Corporate
Services, Inc. in Houston, Texas, or at such address as may be communicated in
writing to the Grantee from time to time. Any notice or communication by NIL or
NII to the Grantee under this Restricted Stock Grant shall be in writing and
shall be deemed to have been given if sent to the Grantee at the address listed
in the records of NIL or at such address as specified in writing to NIL by the
Grantee.

3

--------------------------------------------------------------------------------



        SECTION 9.    Waiver.    The waiver by NIL of any provision of this
Restricted Stock Grant shall not operate as, or be construed to be, a waiver of
the same or any other provision of this Restricted Stock Grant at any subsequent
time for any other purpose.

        SECTION 10.    Governing Law & Severability.    The Plan and all rights
and obligations thereunder shall be construed in accordance with and governed by
the laws of the State of Delaware. If any provision of this Restricted Stock
Grant should be held invalid, the remainder of this Restricted Stock Grant shall
be enforced to the greatest extent permitted by applicable law, it being the
intent of the parties that invalid or unenforceable provisions are severable.

        SECTION 11.    Entire Agreement.    This Restricted Stock Grant,
together with the Plan, contains the entire agreement between the parties with
respect to the subject matter and supersedes any and all prior understandings,
agreements or correspondence between the parties.

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Restricted Stock Grant as of the day and year first written above.

    NABORS INDUSTRIES, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 
GRANTEE
 
 
  


--------------------------------------------------------------------------------

ANTHONY G. PETRELLO


4

--------------------------------------------------------------------------------




Exhibit A


RTSR RANK
  PERCENTAGE OF
SHARES EARNED  

1, 2 or 3

    100 %

4 or 5

    75 %

6 or 7

    60 %

8 or 9

    50 %

10 or 11

    40 %

12 or 13

    25 %

14, 15 or 16

    0 %

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8(d)



RESTRICTED STOCK AGREEMENT NABORS INDUSTRIES, INC.
RESTRICTED STOCK GRANT

Exhibit A

